Case 7:21-cr-00123-UA Document 4 Filed 03/05/21 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

ORDER
Vv. SRE

XAVIER ALEXANDER HAMILTON, 21 CR 123 (VB)

Defendant.

 

x

A status conference in this matter is scheduled for March 19, 2021, at 10:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant waives his right to be physically present and
consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

 

1. By March 12, 2021, defense counsel shall advise the Court in writing as to
whether his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: March 5, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
